— ■Motion granted to the extent of amending the remittitur to recite the following: “Upon the appeal herein there were presented, and necessarily passed upon, questions under the Constitution of the United States, viz.: Appellant contends that his pretrial lineup identification was in violation of the Due Process Clause of the Fourteenth Amendment of the United States Constitution, and that the refusal of the Trial Court to allow him the right to pick and choose when he and his counsel would be permitted to speak during his trial violated the Sixth and Fourteenth Amendments of the Constitution of the United States. The Appellate Division held there was no violation of appellant’s rights.” In all other respects the motion is denied. Concur —■ Stevens, P. J., Eager, Capozzoli and McGivern, JJ.